               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF HAWAI`I
___________________________________
                                    )
MARK FUKUDA,                        )
                                    )
               Plaintiff,           )
                                    )
     v.                             ) Civ. No. 19-00661 ACK-WRP
                                    )
DR. WILLIAM WONG SR.,               )
Individually and d.b.a.             )
HAWAII DERMATOLOGY AND SURGERY,     )
INC.,                               )
                                    )
               Defendants.          )
___________________________________)

         ORDER DISMISSING COMPLAINT WITH LEAVE TO AMEND

          Because Plaintiff has failed to plead diversity or

federal question jurisdiction, Plaintiff’s Complaint is hereby

dismissed with leave to amend.

                             BACKGROUND

          On December 12, 2019, Pro Se Plaintiff Mark Fukuda

(“Plaintiff”) filed in this Court a complaint (the “Complaint”)

against Defendants Dr. William Wong Sr. (“Defendant Wong”) and

Hawaii Dermatology and Surgery (“Defendant Hawaii Dermatology,”

together with Defendant Wong, “Defendants”).

          The Complaint alleges that, in August 2018, Plaintiff

had scheduled a dermatological surgical procedure to be

performed by Defendant Wong at his practice, Defendant Hawaii

Dermatology.   Compl. ¶ 5.   When Plaintiff arrived at Dr. Wong’s

office for the surgery, Plaintiff was informed that Dr. Wong’s

                                  1
physician’s assistant, PA Anita Ishaq-Juarez, would be

performing the surgery instead.     Compl. ¶ 6.   Plaintiff alleges

that Dr. Wong “abandoned” Plaintiff and his surgery and that the

PA did “such a horrible job that the end result was deeper

scaring [sic] than was originally there and all of the stitches

were not sewn tight enough causing Plaintiff pain and

suffering.”    Compl. ¶¶ 6-7.   Plaintiff alleges that Defendant

Wong performed follow-up procedures, Compl. ¶¶ 8-10, but that

Defendant Wong continued to not show up when Plaintiff had made

appointments, Compl. ¶¶ 11-13.     The Complaint asserts that

Defendant Wong fraudulently billed Plaintiff for procedures in

“follow up of his malpractice,” and that “Defendant Wong negated

or otherwise refused the treatment he promised to do,” and made

“fraudulent statements” faulting Plaintiff for his injuries

rather than the original surgical procedure.      Compl. ¶¶ 12-15.

            The Complaint alleges five causes of action:    (I)

fraudulent malpractice, (II) malpractice, (III) fraud, (IV)

negligence, and (V) intentional infliction of emotional

distress.    Compl. ¶¶ 16-20; see also Compl., p. 5, Prayer for

Relief.

            The Complaint alleges that Plaintiff and Defendant

Wong are both residents of Hawai`i and that Defendant Hawaii

Dermatology was a “limited liability corporation registered with

the Department of Business and Consumer Affairs in Honolulu,

                                   2
Hawaii . . . .”     Compl. ¶¶ 1-3.     While the Complaint seeks

damages, it does not specify an amount.          See Compl., p. 5.

                              LEGAL STANDARD

            For a claim to be properly in the United States

District Court, the Court must have either (1) federal

question jurisdiction under 28 U.S.C. § 1331, or (2) diversity

jurisdiction under 28 U.S.C. § 1332.         The Court has an

obligation to investigate whether it has subject matter

jurisdiction, and lack of subject matter jurisdiction can be

raised on a court’s own motion at any time.          See United

Investors Life Ins. Co. v. Waddell & Reed Inc., 360 F.3d 960,

966-67 (9th Cir. 2004); Csibi v. Fustos, 670 F.2d 134,

136 n.3 (9th Cir. 1982).       “The court should freely grant

leave [to amend] when justice so requires.”          Fed. R. Civ. P.

15(a)(2).

            Here, Plaintiff does not assert federal question

jurisdiction and the Complaint does not appear to plead any

federal causes of action. 1/     The Court has diversity jurisdiction

in cases involving claims greater than $75,000 and that are

either between citizens of different states or citizens of a

state and citizens or subjects of a foreign state pursuant to 28


      1/ The Complaint appears to reference “RICO,” but it is not clear that
RICO is an asserted cause of action or whether Plaintiff is referencing a
licensing board or some other entity. See Compl., p.5 (prayer for relief
seeking “a directive to RICO to revoke or suspend Dr. William Wong Sr.’s
license to practice medicine in the State of Hawaii”).

                                      3
U.S.C. § 1332(a)(1)-(2).     To show state citizenship for

diversity purposes, a party must (1) be a citizen of the United

States, and (2) be domiciled in the state.     Kantor v. Wellesley

Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983).     A federal

court may not exercise diversity jurisdiction unless there is

complete diversity between the opposing parties—that is, unless

all plaintiffs are citizens of different states than all

defendants.    See Exxon Mobil Corp. v. Allapattah Servs., Inc.,

545 U.S. 546, 553 (2005).

          The party asserting diversity jurisdiction bears the

burden of proof.    Id.   Therefore, if a plaintiff makes no

allegations in the complaint respecting the citizenship of the

defendant(s) or the plaintiff(s), the district court cannot

properly exercise diversity jurisdiction over the claim.       Kanter

v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001)

(holding that there was no diversity jurisdiction where

plaintiff made allegations of residency but not citizenship).

While the party asserting diversity jurisdiction is merely

required to allege (not to prove) diversity at the pleading

stage, it is nonetheless required to affirmatively allege the

citizenship of the relevant parties, and failure to do so can be

fatal to an assertion of diversity jurisdiction.     Kanter, 265

F.3d at 857.




                                   4
                                DISCUSSION

           Upon review of the Complaint, the Court finds that

subject matter jurisdiction has not been properly asserted.

While Plaintiff alleges the residency of himself and Defendant

Wong, he does not allege the citizenship of any of the parties.

See Kanter, 265 F.3d at 857 (distinguishing between citizenship

and residency and noting that “the diversity jurisdiction

statute, 28 U.S.C. § 1332, speaks of citizenship, not of

residency”).    Moreover, the Complaint is not clear as to whether

Defendant Hawaii Dermatology an LLC or a corporation or some

other entity, which is relevant to determining its citizenship. 2/

Without diversity of citizenship properly alleged, Plaintiff

cannot invoke diversity jurisdiction.         See Rilling v. Burlington

N. R.R. Co., 909 F.2d 399, 400 (9th Cir. 1990).           The Court also

notes that, assuming each parties’ citizenship is the same as

its residence, then all the parties would be citizens of the

same state (Hawai`i), and diversity would not exist anyway.

           Finally, the Court recognizes that Plaintiff has not

alleged any federal causes of action.         Accordingly, federal

subject matter jurisdiction is unavailable to Plaintiff.




     2/  For purposes of diversity jurisdiction, an LLC is a citizen of every
state of which its members are citizens. Johnson v. Columbia Props.
Anchorage, 437 F.3d 894, 899 (9th Cir. 2006).

                                      5
                              CONCLUSION

          For the foregoing reasons, Plaintiff’s Complaint is

hereby DISMISSED without prejudice.     Plaintiff will be granted

twenty days from the date this Order is filed to file an amended

complaint which must meet the jurisdictional requirements of

this Court.



          IT IS SO ORDERED.

          DATED: Honolulu, Hawai`i, December 18, 2019.




                                  ________________________________
                                  Alan C. Kay
                                  Sr. United States District Judge


Fukuda v. Wong, Civ. No. 19-00661 ACK-WRP, Order Dismissing Complaint
with Leave to Amend.




                                  6
